Citation Nr: 9904102	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from March 1988 to 
March 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted entitlement to service connection 
for hypertension and assigned a 10 percent evaluation 
thereto.  The veteran has appealed that rating.

On previous appeals, the Board remanded the case to the RO 
for further developments by decisions dated in September 1996 
and May 1997.  However, as noted below, the Board finds that 
another remand is necessary for development of the veteran's 
claim and to comply with recent guidance of the United States 
Court of Veterans Appeals.  

As noted, this appeal stems in part from disagreement with 
the original disability rating assigned for hypertension.  In 
view of recent guidance from the United States Court of 
Veterans Appeals (Court), the issue has been recharacterized 
as now set forth on the title page.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999). 


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that his service-connected 
hypertension is worse than currently evaluated.  The service 
medical records indicate that the veteran demonstrated 
interventricular septum thickening questionably due to 
hypertension.  Previous attempts have been made to schedule 
the veteran for a comprehensive cardiovascular examination in 
order to determine if the veteran has a component of 
hypertensive heart disease but there had been some confusion 
regarding his mailing address.  In response to the most 
recent Remand, the RO notified the veteran of the examination 
but he apparently failed to report to the Compensation and 
Pension office to pick up his folder and check in and, 
instead, reported to the outpatient treatment clinic.  The 
veteran has claimed that he reported for the examination as 
instructed.  As the claims file suggests that the it was 
simply confusion as to where the veteran was required to 
report, the Board finds that another Remand is indicated.  A 
remand of this issue for further development was requested by 
the veteran's representative.

It is noted that there were some treatment records obtained 
from the October 1997 outpatient visit that apparently took 
place, instead of the examination.  Those studies did not, 
however, respond to the request to explain the significance, 
if any, of the "interventricular septum" thickening that 
has been reported.  In order to fully evaluate this claim, 
that finding needs to be explained.

In addition, it is indicated that the appellant has been seen 
for subsequent appointments at the hypertension clinic.  He 
was to be seen in December 1997 and April 1998.  Records of 
those visits are not on file.

As the case is to undergo additional development, an attempt 
to obtain medical records regarding treatment for 
hypertension not already associated with the file should be 
made.

Finally, while the case is undergoing development, the RO 
will have an opportunity, as appropriate, to consider 
"staged ratings."  See Fenderson, supra.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for hypertension 
or cardiovascular disease not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center, specified by the 
veteran to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Thereafter, and whether additional 
records are received or not, the RO 
should forward all records to an 
appropriate physician for a 
cardiovascular opinion.  The examiner 
should, based on sound medical judgment 
and all available medical records 
determine the status of the veteran's 
hypertension.  Specifically, the examiner 
should comment on the significance, if 
any of the prior finding of 
"interventricular septum" thickening.  
It should also be specifically stated 
whether there is any clinical evidence to 
suggest that there might be enlargement 
of the heart, or signs of congestive 
heart failure.  If it is determined that 
these questions can not be answered 
without an examination, such examination 
should be scheduled.

3.  The veteran should be advised that 
while the case in on remand status, he is 
free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

5.  Thereafter, the RO should 
readjudicate the claim for an evaluation 
in excess of 10 percent for hypertension, 
to include, as appropriate consideration 
of "staged ratings" pursuant to 
Fenderson.  Continued consideration 
should be given to the change in the 
cardiovascular criteria effective in 
January 1998.  

6.  To the extent the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, as in order.  No action is required of 
the veteran until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


